[DO NOT PUBLISH]

                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                              ________________________            FILED
                                                         U.S. COURT OF APPEALS
                                      No. 10-10053         ELEVENTH CIRCUIT
                                  Non-Argument Calendar     NOVEMBER 9, 2010
                                ________________________        JOHN LEY
                                                                 CLERK
                       D.C. Docket No. 5:08-cr-00072-HL-CWH-1


USA,

lllllllllllllllllllllPlaintiff - Appellee,

versus

ORASAMA ANDREWS,

lllllllllllllllllllllDefendant - Appellant.
                                ________________________

                       Appeal from the United States District Court
                           for the Middle District of Georgia
                             ________________________

                                      (November 9, 2010)


Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.


PER CURIAM:
      Orasma Andrews appeals his drug convictions, 21 U.S.C. § 841(a)(1). No

reversible error has been shown; we affirm.

      On appeal, Andrews argues that the district court erred in denying his

motion for a directed verdict because the government produced insufficient

evidence of his guilt. He contends that the audio and video recordings did not

clearly show a drug transaction and that the confidential informants were not

credible. We review “the sufficiency of the evidence de novo, viewing the

evidence in the light most favorable to the government.” United States v. Garcia,

405 F.3d 1260, 1269 (11th Cir. 2005). We draw all reasonable inferences and

credibility choices in favor of the government and the jury’s verdict. Id.

      To support a conviction for possession of drugs with intent to distribute

under section 841(a)(1), the government had to prove (1) knowledge of

possession; (2) possession of a controlled substance; and (3) intent to distribute.

United States v. Woodard, 531 F.3d 1352, 1360 (11th Cir. 2008). All three

elements may be proved by either direct or circumstantial evidence. United States

v. Poole, 878 F.2d 1389, 1391-92 (11th Cir. 1989).

      Here, evidence showed that police officers began investigating Andrews

after receiving several complaints that Andrews was selling drugs in a certain area

of Jackson, Georgia. Officers used two confidential informants to make two

                                          2
controlled buys from Andrews. Andrews met with only one of the informants to

complete both drug sales because he did not know the other informant. After each

sale, the informant reported back to the officers with the drugs he had purchased.

An audio recording of the first transaction and a video recording of the second

transaction were played to the jury. Both informants and the investigating officers

testified consistently about the drug transactions.

      Based on this evidence (and drawing all reasonable inferences in the

government’s favor), we conclude that sufficient evidence supports Andrews’s

conviction. Testimony about the two controlled drug buys -- along with the audio

and video evidence documenting these buys -- showed that Andrews possessed

and distributed the drugs. While Andrews points out that the video and audio

transmissions did not completely capture both transactions, the witnesses’

testimony provided sufficient evidence of the transactions without the video and

audio recordings; and the testimony also explained what may have been unclear in

the recordings.

      Andrews also challenges the credibility of the informants. But we are

“bound by the jury’s credibility determinations and by the jury’s rejection of the

inferences raised by the defendant.” United States v. Hernandez, 433 F.3d 1328,

1334 (11th Cir. 2005) (citation omitted). And here, the jury had full knowledge of

                                          3
the informants’ criminal histories and of the benefits they received for cooperating

with the investigation. The evidence was sufficient for the jury to find Andrews

guilty beyond a reasonable doubt. See United States v. Thompson, 473 F.3d 1137,

1142 (11th Cir. 2006) (explaining that “[i]t is not enough for a defendant to put

forth a reasonable hypothesis of innocence, because the issue is not whether a jury

reasonably could have acquitted but whether it reasonably could have found guilt

beyond a reasonable doubt”).

       Andrews also argues that the district court abused its discretion in not

granting his motion for a mistrial; the motion was based on witness testimony that

Andrews earlier had served time in federal prison. We review the district court’s

denial of a motion for a mistrial for an abuse of discretion. United States v. Perez,

30 F.3d 1407, 1410 (11th Cir. 1994).

       On cross-examination, one of the informants testified about his telephone

conversation with Andrews.1 The informant noted that Andrews explained to him

that he was trying to be careful about his drug transactions and that Andrews told

him Andrews was “watching out for the FBI because he had been in the fed

before.”



       1
       The audio recording of this conversation only recorded the informant’s side of the
conversation.

                                               4
       We conclude that the district court abused no discretion in denying

Andrews’s motion for a mistrial. The comment about Andrews’s prior time in

federal prison was isolated, inadvertent, and vague. The comment provided no

information about prior crimes by Andrews. We generally uphold a district

court’s refusal to grant a mistrial where, as here, the comments presented to the

jury were “spontaneous and singular.” United States v. Funt, 896 F.2d 1288, 1295

n.5 (11th Cir. 1990). Furthermore, as discussed above, the government produced

other significant evidence of Andrews’s guilt; and we cannot say that the comment

had a substantial impact on the government’s verdict. Improper and prejudicial

testimony “is less likely to mandate a mistrial when there is other significant

evidence of guilt which reduces the likelihood that the otherwise improper

testimony had a substantial impact” on the jury’s verdict. United States v. Rouco,

765 F.2d 983, 992 (11th Cir. 1985) (internal quotation and citation omitted).2

       AFFIRMED.




       2
         Andrews faults the district court for not sua sponte issuing a curative instruction about
the comment. But the decision not to give a curative instruction was within the court’s
discretion. See United States v. Anderson, 782 F.2d 908, 916 (11th Cir. 1986); see also Willis v.
Kemp, 838 F.2d 1510, 1519 n.19 (11th Cir. 1988) (the court is not required to give a sua sponte
curative instruction every time the jury hears improper evidence).

                                                5